DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed to date have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmonds (US 20080285137) hereto after referred to as D1.

With regard to claim 1, D1 teaches a diffractive display element comprising a waveguide body, in at least figures 2 and 3; an in-coupling region (12) for diffractively coupling light into the waveguide body (7), an out-coupling region (18) for diffractively coupling light out of the waveguide body (7), said light being adapted to propagate from said in-coupling region (12) to the out-coupling region (18) along a primary route, wherein the element further comprises at least one grating mirror (21) outside said primary route for diffractively mirroring light strayed from said primary route back to said primary route, the grating mirror (21) is located behind the in-coupling region (12), as seen from the primary route, and/or the out-coupling region (18) comprises a combined out-coupling (18) and exit pupil expansion grating (25), and there are grating mirrors (27) provided on at least two sides of the out-coupling region (18), and/or the element further comprising an exit pupil expander region (25) on said primary route, and there are two grating mirrors (27) located behind the exit pupil expander region, as seen from the primary route, on two different sides of the exit pupil expander region.

	With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches a diffractive display element, in at least figure 2 and 3; wherein: the in-coupling region (12) comprises a grating having an in-coupling period and the out-coupling region (18) comprises a grating having an out-coupling period and the grating mirror (21) comprises a grating having a grating mirror period, which amounts to half of the in-coupling period or out-coupling period.

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches a diffractive display element, in at least figure 2 and 3; wherein the grating mirror (21) is adapted to use the first reflective diffraction order for said mirroring.

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches a diffractive display element, in at least figure 2 and 3; wherein the grating mirror (21) is configured to reflect light essentially into an opposite propagation direction with respect to the propagation direction of the strayed light.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches a diffractive display element, in at least figure 2 and 3; wherein the grating mirror (21) is adapted to direct at least part of light diffracted from the in-coupling area to the grating mirror (27) past the in-coupling region to the primary route, in particular towards an exit pupil expander grating (25) thereon.

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches a diffractive display element, in at least figure 2 and 3; wherein the in-coupling region (12) is polarization-sensitive and the element comprises means for changing the polarization state (holographic) of the mirrored light, for preventing out-coupling of mirrored light passing the in-coupling region.

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches a diffractive display element, in at least figure 2 and 3; wherein the grating mirror (21) is located behind the out-coupling region (18), as seen from the primary route.

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches a diffractive display element, in at least figure 2 and 3; wherein: the out-coupling region (18) comprises a combined out-coupling (18) and exit pupil expansion grating (25), and there are mirror gratings (27) provided on four sides of the out-coupling region.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches a diffractive display element, in at least figure 2 and 3; wherein said strayed light comprises at least one of: light escaping the in-coupling region (12) into opposite diffraction order than light directly directed to said primary route, light escaping the out-coupling region (18) without being coupled out therefrom, light escaping an exit pupil expander region (25) towards its original propagation direction, and light escaping an exit pupil expander region (25) into opposite direction than the out-coupling region (18).

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches a diffractive display element, in at least figure 2 and 3; wherein: the in-coupling region (12) comprises an in-coupling grating (12) arranged on a surface of the waveguide (7) and the grating mirror (21) is located on the same surface of the waveguide than the in-coupling grating (12) and/or the out-coupling region (18) comprises an out-coupling grating (18) arranged on a surface of the waveguide (7) and the grating mirror (27) is located on the same surface of the waveguide than the out-coupling grating (18).

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches a diffractive display element, in at least figure 2 and 3;   wherein at least a majority of the grating mirror (21), such as the entire grating mirror (21), is located outside a zone, which is laterally spanned by the in-coupling (12) and the out-coupling regions (18) and, optionally, an exit pupil expander region (25).

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches a diffractive display element, in at least figure 2 and 3; wherein the dimension of the grating mirror (21) in the primary mirroring direction is larger than the hop length of light in-coupled to the element.

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches a diffractive display element, in at least figure 2 and 3;  further comprising a plurality of such grating mirrors (21).

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches a personal display device, in at least figure 2 and 3 and [0001]; such as a head-mounted display (HMD) or head-up display (HUD) comprising: a diffractive display element, and an image projector (10) for presenting an image to the in-coupling region (12).

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches a personal display device, in at least figure 2 and 3; wherein: the in-coupling region (12) of the diffractive display element comprises a grating having an in-coupling period, and the out-coupling region (18) of the diffractive display element comprises a grating having an out-coupling period and the grating mirror (21) comprises a grating having a grating mirror period, which amounts to half of the in-coupling period or out-coupling period.

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches a personal display device, in at least figure 2 and 3;  wherein the grating mirror (21) of the diffractive display element is adapted to use the first reflective diffraction order for said mirroring.

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches a personal display device, in at least figure 2 and 3;  wherein the grating mirror (21) of the diffractive display element is adapted to use the first reflective diffraction order for said mirroring.

With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 14, wherein D1 further teaches a personal display device, in at least figure 2 and 3;  wherein the grating mirror (21) of the diffractive display element is configured to reflect light essentially into an opposite propagation direction with respect to the propagation direction of the strayed light.

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 2, wherein D1 further teaches a personal display device, in at least figure 2 and 3; wherein the grating mirror (21) is adapted to use the first reflective diffraction order for said mirroring.

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 2, wherein D1 further teaches a personal display device, in at least figure 2 and 3; wherein the grating mirror (21) is configured to reflect light essentially into an opposite propagation direction with respect to the propagation direction of the strayed light.

With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 2, wherein D1 further teaches a personal display device, in at least figure 2 and 3; wherein the grating mirror (21) is adapted to direct at least part of light diffracted from the in-coupling area (12) to the grating mirror (21) past the in-coupling region to the primary route, in particular towards an exit pupil expander grating (25) thereon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872